United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1901
                        ___________________________

                                  Sharon L. Meeks

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

               Arkansas Department of Health and Human Services

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 5, 2015
                           Filed: November 9, 2015
                                 [Unpublished]
                                ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Sharon Meeks appeals the district court’s1 adverse grant of summary judgment
in her Title VII employment discrimination action against the Arkansas Department


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
of Health and Human Services (DHHS). Having carefully reviewed the record and
the parties’ arguments on appeal, we conclude that summary judgment was properly
granted. See Jain v. CVS Pharmacy, Inc., 779 F.3d 753, 759 (8th Cir. 2015) (grant of
summary judgment is reviewed de novo). As to Meeks’s failure-to-promote and
failure-to-reinstate discrimination claims, we agree with the district court that she
failed to exhaust her administrative remedies. See Parisi v. Boeing Co., 400 F.3d 583,
585-86 (8th Cir. 2005) (dismissal of claim for lack of exhaustion is reviewed de novo;
discussing exhaustion requirement as applied to distinct claims). As to her
discriminatory discharge claim, we conclude that there was insufficient evidence to
support a reasonable inference that DHHS’s proffered non-discriminatory explanation
for her termination was a pretext for racial discrimination. See McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973) (burden-shifting analytical framework); Twymon
v. Wells Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006) (to prove pretext, plaintiff
must both discredit asserted reason for termination and show that circumstances
permit drawing reasonable inference that real reason for termination was unlawful
discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-